Citation Nr: 1611502	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-09 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1943 to December 1945.  The Veteran died in December 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for cause of death.

The appellant requested to appear before a member of the Board for a hearing in her VA Form 9.  She later indicated in May 2014 that she did not want a Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

A November 2013 statement of the case continued the denial of entitlement to service connection for cause of death and entitlement to accrued benefits for evaluation of residuals of shell fragment wound of the left thigh.  In January 2014, VA received a VA Form 9, substantive appeal, stating that the appellant wished to appeal all issues listed on the statement of the case.  In January 2016, the appellant was substituted as the claimant for this claim.  At present, the issue of entitlement to an increased rating for residuals of shell fragment wound of the left thigh has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to this claim, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the appellant is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  


FINDINGS OF FACT

1.  The Veteran died in December 2011, and his death certificate lists his underlying cause of death as congestive heart failure, ischemic cardiomyopathy, and coronary artery disease, with atrial fibrillation as a significant condition contributing to death.  

2.  At the time of the Veteran's death, he was service-connected for post-traumatic stress disorder (PTSD). 

3.  A January 2012 VA physician's medical opinion stated that the Veteran's PTSD was a "significant" factor in the cause of his death. 


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.   

As noted above, the Veteran died in December 2011.  His death certificate lists his underlying cause of death as congestive heart failure, ischemic cardiomyopathy, and coronary artery disease.  Atrial fibrillation was also listed as a significant condition contributing to death.  

At the time of his death, the Veteran was service-connected, in pertinent part, for PTSD and was assigned a 100 percent rating.  It appears that the appellant's contention is that the Veteran's service-connected PTSD was a contributing factor in his death.  

Included in the evidence of record is a January 2012 medical opinion written by a VA provider.  The opinion stated that although PTSD was not a direct cause of the Veteran's death, PTSD was a "significant factor in the cause of his death . . ." particularly noting the proximity to the anniversary of traumatic combat action and other adverse medical events in the Veteran's lifetime.   

The Board finds the January 2012 medical opinion to be probative.  The opinion was rendered by a treating provider who was familiar with the Veteran's medical condition, specifically his end-of-life medical conditions.  It considered the Veteran's medical picture as a whole and provided support for the conclusion reached.  No additional medical opinion regarding the Veteran's cause of death is of record.    

Although the Veteran's death certificate did not list PTSD as the cause of death or a significant condition contributing to death, the January 2012 medical opinion is probative evidence that PTSD was at least a contributory cause of death.  A reasonable reading of it conveys the sense that the Veteran's PTSD aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  In light of this probative medical opinion, and the fact that no additional medical opinion is of record, the Board finds that after resolving reasonable doubt in favor of the appellant, a basis upon which to establish service connection for the cause of the Veteran's death has been presented.     


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


